Digitally signed by
                                                                            Reporter of
                                                                            Decisions
                                                                            Reason: I attest to
                            Illinois Official Reports                       the accuracy and
                                                                            integrity of this
                                                                            document
                                      Appellate Court                       Date: 2018.08.16
                                                                            10:15:28 -05'00'




             Radiant Star Enterprises, L.L.C. v. Metropolis Condominium Ass’n,
                                 2018 IL App (1st) 171844



Appellate Court        RADIANT STAR ENTERPRISES, L.L.C., Plaintiff-Appellee, v.
Caption                METROPOLIS CONDOMINIUM ASSOCIATION, Defendant-
                       Appellant.



District & No.         First District, Fourth Division
                       Docket No. 1-17-1844



Filed                  June 7, 2018



Decision Under         Appeal from the Circuit Court of Cook County, No. 15-CH-15357; the
Review                 Hon. Michael T. Mullen, Judge, presiding.



Judgment               Affirmed.


Counsel on             Carrie A. Durkin and James R. Branit, of Litchfield Cavo LLP, of
Appeal                 Chicago, for appellant.

                       Marcos Reilly and Stephen R. Swofford, of Hinshaw & Culbertson
                       LLP, of Chicago, for appellee.



Panel                  JUSTICE GORDON delivered the judgment of the court, with
                       opinion.
                       Presiding Justice Burke and Justice McBride concurred in the
                       judgment and opinion.
                                                 OPINION

¶1       The instant appeal arises from cross-motions for summary judgment filed by plaintiff
     Radiant Star Enterprises, L.L.C., and defendant Metropolis Condominium Association and
     involves a single question: if a party has allegedly breached an arbitration clause with respect
     to one dispute, may that same party nevertheless demand arbitration on a different, unrelated,
     dispute? The trial court determined that it could under the language of the parties’ arbitration
     agreement, granting summary judgment in favor of plaintiff and denying defendant’s
     cross-motion for summary judgment. For the reasons that follow, we affirm the trial court’s
     judgment.

¶2                                          BACKGROUND
¶3                                            I. Complaint
¶4       On October 19, 2015, plaintiff filed a complaint for declaratory judgment to enforce an
     arbitration clause, seeking a ruling that defendant was required to arbitrate a particular dispute
     between plaintiff and defendant. The complaint alleges that plaintiff and defendant were
     owners of portions of the building located at 8 West Monroe Street1 in Chicago. The building
     was divided into three zones—the “Residential Parcel,” the “Retail Parcel,” and the “Office
     Parcel.” Plaintiff owned the Office Parcel, while defendant represented the owners of the
     Residential Parcel, which was comprised of condominium units.2 The Retail Parcel consisted
     of the first two floors of the building, the Office Parcel consisted of the third floor, and the
     Residential Parcel consisted of all floors from the fourth floor to the top of the building. The
     relationship between the respective owners was governed by a document entitled the
     “Reciprocal Easement and Operating Agreement” (REA). The complaint alleges that “[t]he
     Retail Owner and the Office Owner own their respective portions of the Building, but they are
     not members of the Defendant. Because it owns a large majority of the Building and controls
     most of the common elements and building systems, as a practical matter the Residential
     Owner, embodied in and represented by the Defendant, has more power and more
     responsibilities pursuant to the REA.” The complaint alleges that plaintiff began its efforts to
     build out the Office Parcel for its business use in January 2013 and that the dispute between the
     parties was the result of defendant’s interference with deliveries of mail, packages, and
     materials to the Office Parcel; access to the building’s utilities and systems; and electronic
     access to the building’s elevator systems.
¶5       The complaint alleges that the REA required mandatory arbitration to resolve disputes
     between the parties, and on July 27, 2015, plaintiff made a formal demand for arbitration.
     However, on August 12, 2015, defendant responded, stating that it “reject[ed]” plaintiff’s
     demand for arbitration. The sole count of the complaint was for declaratory judgment and
     sought a finding that the parties were bound by the terms of the REA and that defendant was
     obligated to arbitrate the dispute.




        1
         The record reflects that the building is also known by the address of 36 South State Street.
        2
         The Retail Parcel is not at issue on appeal, and its owner is not a party to the instant litigation.

                                                     -2-
¶6         Attached to the complaint were excerpts from the REA, including article 13, which was
       entitled “Arbitration.” Section 13.1 was entitled “Disputes Subject to Arbitration” and
       provided:
               “Each of the questions, differences, disputes, claims or controversies arising among or
               between Owners under this Agreement which shall not be resolved within forty five
               (45) days after it shall arise (or other such shorter or longer time period expressly
               provided herein), shall be submitted for arbitration (including, without limitation, any
               matter expressly made an Arbitrable Dispute or subject to arbitration under this
               ARTICLE 13 by the terms of this Agreement). Notwithstanding anything to the
               contrary herein, in no event shall any arbitration under this ARTICLE 13 result in the
               change in the respective cost sharing percentages set forth in this Agreement.”
¶7         Section 13.2 was entitled “Arbitration Procedure” and set forth the procedure for
       arbitration proceedings. Under this section, “[i]n the event of an Arbitrable Dispute, any
       Owner involved in the Arbitrable Dispute shall have the right to commence arbitration by
       written notice to the other Owners.” Within seven days of the delivery of the notice, each of the
       owners involved in the arbitration was required to appoint one attorney to represent the owner
       in connection with the dispute; the two owner attorneys then collectively appointed one
       independent attorney, and the three appointed attorneys comprised the arbitration panel.
       Within 30 days of the appointment of the third attorney, the arbitration panel was required to
       render its decision regarding the dispute. Section 13.2 also provided that “Owners may not
       seek injunctive relief in the arbitration.” More importantly, section 13.2(f) provided:
               “The decision of the Panel, and any award of the Panel, shall be final, binding upon the
               Owners and unappealable, and judgment thereon shall be entered by any court of
               competent jurisdiction. Failure to comply with the decision of the Panel shall be
               deemed a default under this Agreement. Any award including payment of delinquent
               amounts shall include interest on such delinquent accounts at the rate set forth in
               Section 12.4.”
¶8         Also attached to the complaint was a letter dated July 27, 2015, from plaintiff to defendant,
       exercising plaintiff’s right to arbitration with respect to disputes concerning access to utilities,
       mail and package delivery, and elevator access. The letter also contained a copy of an airbill
       from FedEx, showing that the letter had been sent via overnight delivery on July 27, 2015.

¶9                                         II. Motion to Dismiss
¶ 10       On November 16, 2015, defendant filed a motion to dismiss the complaint pursuant to
       section 2-619(a)(9) of the Code of Civil Procedure (Code) (735 ILCS 5/2-619(a)(9) (West
       2014)), arguing that plaintiff had forfeited its right to rely on the REA’s arbitration provision
       because plaintiff had failed to comply with a recent arbitration award, thereby expressly
       breaching the arbitration provision. Defendant argued that “[plaintiff’s] breach constitutes a
       repudiation and default of that provision. As a result, [plaintiff] cannot enforce the arbitration
       provision of the REA to compel arbitration of a new dispute. Therefore, its complaint to
       compel arbitration should be dismissed.”
¶ 11       Defendant claimed that plaintiff and defendant had engaged in arbitration in March 2015
       with respect to disputes concerning plaintiff’s buildout of the Office Parcel and that an
       arbitration award had been entered on April 8, 2015. According to defendant, while defendant
       complied with the award, plaintiff did not. Instead, plaintiff filed a petition to vacate the award

                                                    -3-
       in federal district court and, when the district court confirmed the award, plaintiff filed an
       appeal to the Seventh Circuit Court of Appeals. When plaintiff sent a demand to arbitrate the
       new disputes, defendant advised plaintiff that plaintiff’s refusal to comply with the earlier
       arbitration award was a breach of the arbitration provision and that defendant would not
       participate in any further arbitration proceedings until plaintiff complied with the earlier
       award.
¶ 12       Attached to the motion to dismiss was a copy of an arbitration award, dated April 6, 2015.3
       The award indicated that the panel considered four categories of potential breaches: (1) the
       sewer pipes; (2) the heating, ventilation, and air conditioning (HVAC) system; (3) the
       third-floor windows; and (4) ingress/egress. With respect to the issue of sewer pipes, the panel
       ordered that defendant was to obtain “a complete survey of all the ceiling pipes existing on the
       third floor, at [defendant’s] own expense, and to provide the same to [plaintiff]. Then
       [defendant] must pay for the cost of any necessary repairs.” With respect to the issue of the
       HVAC system, the panel found that defendant had no obligation to supply the Office Parcel
       with an HVAC system and that the cost of improvements to the Office Parcel belonged
       exclusively to plaintiff.
¶ 13       With respect to the issue of the windows, the panel noted that the REA “is not a drafting
       masterpiece” but that, pursuant to its terms, plaintiff bore the cost of repairing and replacing
       the windows and “the evidence is undisputed that the remaining not yet replaced third floor
       windows are hazardous and must be immediately replaced.” Finally, with respect to the issue
       of ingress and egress, the panel found that defendant “failed to reasonably cooperate with
       [plaintiff] in developing an appropriate scaffolding and Traffic Plan, as required by both
       Articles 16.1(b)(viii) and 16.1(b)(ix) and Article 3.3. [Defendant] was obligated to cooperate
       pursuant to the REA as well as under the common law doctrine of good faith and fair dealing
       implied in any contract.” The panel continued: “The panel thus orders that Metropolis Exhibit
       24 is to be executed by both parties within seven (7) calendar days, from the date of the entry of
       this Award, and will be the Traffic Plan adopted for the remainder of the construction of the
       project.”4
¶ 14       The panel also ordered defendant to “immediately send notice to the Alderman that
       [defendant] withdraws its objections to any of [plaintiff’s] permits.” Finally, the panel ordered
       that plaintiff “must commence to immediately thereafter, construct scaffolding on Monroe
       Street and then, replace the third floor windows, to provide safety to the public, as well as
       residents of the [building] and workers and delivery persons to this building. If [plaintiff] fails,
       for any reason, to complete this replacement of the windows, [defendant] shall do so and shall
       be entitled to payment by [plaintiff] pursuant to Exhibit 7.6(cc), plus interest accruing
       thereon.” As a final matter, the panel found that both parties failed to establish any damages
       and declined to enter a monetary award to either party.
¶ 15       Also attached to the motion to dismiss was a copy of an August 24, 2015, order from the
       federal district court, denying plaintiff’s petition to vacate the arbitration award and granting

           3
              The parties refer to the arbitration award throughout the litigation as being issued on April 8, as did
       the trial court below. However, the copy of the award contained in the record on appeal lists the date as
       April 6. As this is clearly the same arbitration award referenced by the parties, the slight discrepancy
       between the dates does not appear important.
            4
              “Metropolis Exhibit 24” is not included in the record on appeal.

                                                         -4-
       defendant’s cross-motion to confirm the award, and a September 21, 2015, notice of appeal to
       the Seventh Circuit Court of Appeals.
¶ 16       In response to the motion to dismiss, plaintiff claimed that it had complied with the earlier
       arbitration award. It claimed that it replaced the third floor windows, installed its own HVAC
       system, and bore the costs of those improvements. Plaintiff further claimed that “[i]n the
       course of the project, deliveries were made in accordance with the City-issued permits and the
       essential terms of the Traffic Management Plan were followed, although [plaintiff] did not
       formally sign off on it.” Plaintiff claimed that “[w]hether this compliance was sufficiently
       strict is beside the point, because with construction complete, the Award’s requirement that
       ‘the parties’ ‘sign and implement’ the Traffic Management Plan ‘for the remainder of the
       construction project’ became moot.” Furthermore, plaintiff claimed that defendant had
       actually failed to comply with the arbitration award because defendant had failed to properly
       repair the sewer lines, as it was required to do under the award. Finally, plaintiff claimed that
       its seeking judicial review of the arbitration award did not violate the REA and did not
       preclude further arbitrations because both Illinois and federal law permitted judicial review of
       “final and unappealable” arbitration awards. Plaintiff also claimed that any issues concerning
       the appealability of the award was nevertheless moot because it had chosen to dismiss the
       federal appeal.
¶ 17       Attached to the response was the affidavit of Duane Varan, plaintiff’s principal, who
       averred that plaintiff complied with the arbitration award by replacing the third floor windows
       and installing its own HVAC system, both at its own expense. Varan averred that, with respect
       to the traffic management plan, “the Award required that [plaintiff] adopt the Traffic
       Management Plan ‘for the remainder of the construction project.’ [Plaintiff’s] construction
       project is now complete, and there is no longer any need for a TMP. The proposed TMP was
       designed to address situations wherein construction deliveries would temporarily block access
       to the building’s parking garage. The TMP issue has been mooted by the completion of [the]
       third floor build out.” Varan further averred that the award required defendant to repair the
       sewer piping for the building, which it had not done. Varan averred that “[plaintiff] has
       registered complaints to [defendant] that the repairs undertaken by [defendant] to repair the
       sewer lines are shoddy, and that the [defendant’s] sewer lines continue to leak. Despite these
       complaints, [defendant] has refused to repair the sewer lines, as ordered by the Award, at a
       time or times that do not interfere with [plaintiff’s] business.”
¶ 18       In its reply in support of the motion to dismiss, defendant claimed, inter alia, that plaintiff
       had not replaced the windows as plaintiff claimed but “has replaced only the glass window
       panes in the Office Parcel. [Citation.] It has not replaced any of the other dilapidated window
       components as required by the April 8th award. [Citation.] Indeed, the failing frames, systems,
       joints, and seals remain on windows throughout the Office Parcel.” Defendant also clarified
       that “[plaintiff’s] appeal to the Seventh Circuit was precluded by the REA and therefore a
       material breach. [Citation.] [Defendant] does not argue that the REA’s arbitration provision
       precludes all judicial review, as [plaintiff] suggests.” (Emphasis in original.)
¶ 19       On May 26, 2016, the trial court denied defendant’s motion to dismiss.

¶ 20                            III. Answer and Affirmative Defenses
¶ 21       On June 30, 2016, defendant filed its answer and affirmative defenses. Defendant raised
       three affirmative defenses. The first was for material breach and alleged that “[t]o date,

                                                    -5-
       [plaintiff] has failed to fully replace the Office Parcel Window Systems, as instructed by the
       arbitrators’ April 8th award. It has thus failed to comply with that award and is in material
       breach of the REA’s arbitration provision.” Thus, defendant alleged that plaintiff was
       “precluded from invoking the arbitration provision of the REA to compel arbitration of new
       disputes while it materially breaches that provision.” The second affirmative defense was for
       default and alleged that plaintiff had failed to comply with the arbitration award and “[i]nstead,
       [plaintiff] filed a petition to vacate the April 8th award in federal court,” where the arbitration
       award was confirmed. Defendant alleged that plaintiff “cannot enforce the arbitration
       provision of the REA now to compel arbitration of new disputes while it is in default.” The
       third affirmative defense was for estoppel and alleged that on February 19, 2016, plaintiff filed
       a lawsuit in the circuit court of Cook County, in which it requested the court to resolve certain
       disputes for which it had not sought arbitration. Defendant thus alleged that plaintiff was
       “estopped from asserting that the arbitration provision of the REA requires arbitration of all
       disputes between Building Owners.”
¶ 22       On July 15, 2016, plaintiff filed an answer to defendant’s affirmative defenses, in which it
       alleged that the arbitration award required plaintiff to replace the “windows,” not the “window
       systems,” as defendant alleged. Plaintiff also alleged that it had replaced the windows as
       required by the arbitration award. Plaintiff admitted that it had filed a lawsuit in the circuit
       court of Cook County, which sought a temporary restraining order with respect to the issue of
       access to satellite TV facilities, and pointed to a provision in the REA indicating that owners
       were not permitted to seek injunctive relief in arbitration. Plaintiff further alleged that
       defendant consented to the jurisdiction of the court and that the case was resolved by the entry
       of an order negotiated between plaintiff and defendant, which occurred after the court had
       “specifically rejected [defendant’s] argument that [plaintiff] was required to seek arbitration.”

¶ 23                                IV. Motions for Summary Judgment
¶ 24                                        A. Plaintiff’s Motion
¶ 25       On August 3, 2016, plaintiff filed a motion for summary judgment, claiming that the
       instant dispute was arbitrable under the language of the REA, that plaintiff had “undisputedly”
       satisfied the conditions in the REA for arbitrating a dispute, and that defendant’s affirmative
       defenses “have no factual or legal merit, and they are essentially the same as the arguments
       rejected by [the trial court] in denying the Motion to Dismiss.”
¶ 26       Attached to the motion for summary judgment were a number of exhibits, including the
       report of Lyle Hill, the managing director of Keytech North America, a company that provided
       research and technical services focusing on the glass and metal industry. Hill’s report was in
       the form of a December 16, 2014, letter to Adam Zarafshani of Panache Development &
       Construction, Inc. (Panache), plaintiff’s general contractor, and provided:
                   “In follow up of our meeting yesterday at the above referenced site, I want to go on
               record as stating that I feel the glass condition on the south elevation overlooking
               Monroe Street is extremely hazardous. I put a thickness meter on all of the glass that I
               could reach and the thickest of the readings that I got indicated that the glass is ¼-inch
               thick. None of the glass was labeled as being safety glass of any type and should one of
               these lites break, anyone walking below at the time could potentially be seriously hurt.
               Minimally, a safety film should be applied to these pieces of glass as soon as possible.


                                                    -6-
               Ideally, a new framing system with safety glass would be installed providing both
               increased energy efficiencies as well as a much safer situation.
                   The fifth opening from the west on the south elevation (which has not been split
               with a division bar) is of primary concern to me. This piece of glass is approximately
               122” wide by 129” in height and is a ¼-inch piece of monolithic annealed plate glass
               which doesn’t even come close to complying with wind load requirements as per city
               code. While none of the glazed openings are adequately secure, this particular lite of
               glass which is over 100 square feet truly concerns me.
                   These glazed openings are simply not safe. My recommendation is that all of them
               be replaced with proper framing and glass that is in compliance with city code and
               common sense safety requirements.
                   Please feel free to contact me for further discussion on this or any other matter.”
               (Emphasis in original.)
¶ 27       Also attached to the motion for summary judgment was a complete copy of the REA,
       several provisions of which are relevant to the case at bar. Article 1 of the REA contained
       definitions, and section 1.1(ff) defined the term “façade” as follows:
               “The exterior walls of the Residential Parcel Improvements, the Office Parcel
               Improvements and/or the Retail Parcel Improvements, as the context may dictate, from
               the street level up to the Building roof, consisting of the terra cotta, pre-case cement
               materials and other facing materials, colonnades and the cornice at the top of the
               Building covering or attached to the concrete or steel structural supports forming the
               curtain wall of the Building, window frames, window systems, joints and seals, but
               excluding (i) the Building roof and the roof structure, membrane, flashings and seals
               over the cornice; and (ii) the structural supports for the exterior wall of the Building.”
¶ 28       Article 3 of the REA concerned easements burdening the Residential Parcel and provided
       that “[a]ny disputes concerning the existence, location, nature, use and scope of any of the
       Easements granted under this ARTICLE 3 shall constitute Arbitrable Disputes.” Section 3.3
       specifically concerned the grant of easements in favor of the Office Parcel. Section 3.3(a)
       granted:
               “Ingress and Egress. A non-exclusive easement for ingress and egress only for
               Persons, vehicles, material and equipment in, over, on, across and through such
               portions of the Residential Parcel as are reasonably necessary to: (i) permit the use,
               operation and Maintenance (but only if and when such Maintenance is required or
               permitted under this Agreement) of the Office Parcel, including, without limitation, the
               Office Owned Facilities and those portions of the Residential Parcel containing the
               access pathways to and from the Office Parcel and the loading dock, freight elevator,
               Trash Room and garbage dumpster referenced in Section 3.3(d) below, or (ii) perform
               (y) Alterations, pursuant to Article 16 hereof, and (z) restoration after damage or
               destruction, pursuant to Article 11 hereof, or condemnation, pursuant to Article 15
               hereof.”
       Section 3.3(i) granted:
               “Lobby, Elevators and Stairwells. A non-exclusive easement for the Office Owners
               and its Permittees for the use of the elevators and stairwells located within the
               Residential Parcel and for pedestrian ingress and egress over, upon, across and through


                                                   -7-
               the lobby for the Residential Parcel to and from the Monroe Street entrance to the
               Building from and to the Office Parcel.”
¶ 29      Article 7 of the REA concerned “Services to Other Owners.” Section 7.1 set forth
       “Services to the Office Owner by Residential Owner” and provided that:
               “From and after the substantial completion of the Office Parcel Improvements, the
               Residential Owner shall furnish or cause to be furnished the following services to the
               Office Owner when, as, and if required or requested by the Office Owner:
                                                     ***
                    (i) Façade. Maintenance of the Façade constituting a portion of the Office Parcel
               Improvements and washing of the exterior windows within the Office Parcel not fewer
               than three (3) times annually.”
¶ 30      Article 11 of the REA concerned “Maintenance and Repair.” Section 11.1 concerned
       “Maintenance of Residential Parcel Improvements, Office Parcel Improvements and Retail
       Parcel Improvements; [and] Restoration,” and provided, in relevant part:
               “Except as expressly provided in ARTICLE 7 hereof (and related Exhibits) relating to
               Maintenance of certain Facilities and areas of the Residential Parcel, Retail Parcel and
               Office Parcel, or hereinafter in this ARTICLE 11, the Residential Owner, Retail Owner
               and Office Owner shall, at their respective sole cost and expense, maintain and keep
               their respective Parcels and Improvements, including all Facilities located in their
               respective Parcels and Improvements and all Owned Facilities owned by such Owners,
               respectively, in good order and condition, comparable to other Class A ‘first class’
               mixed-use residential condominium projects with associated parking in downtown
               Chicago, and shall make all repairs or replacements of, in, on, under, within, upon or
               about such property, whether said repairs or replacements are to the interior or exterior
               thereof (including, without limitation, the Façade and the party wall (the ‘Party Wall’)
               located between the Property and the property located at 26-34 South State Street
               located adjacent to the Property to the north), or structural or non-structural
               components thereof, or involve ordinary or extraordinary repairs or replacements,
               necessary to keep the same in Class A ‘first class’ order and condition, howsoever the
               necessity or desirability thereof may arise, and whether or not necessitated by wear,
               tear, obsolescence, defects or otherwise.”
¶ 31      Article 22 set forth a number of “General” provisions. Section 22.1 was entitled
       “Cooperation of Owners” and provided:
               “In fulfilling obligations and exercising rights under this Agreement, each Owner shall
               cooperate with the other Owners to promote the efficient operation of each respective
               portion of the Improvements and the harmonious relationship among the Owners and
               to protect the value of each Owner’s respective portion, estate or interest in the Land
               and Improvements. To that end, each Owner shall share information which it possesses
               relating to matters which are the subject of this Agreement, except such information as
               an Owner may reasonably deem confidential or privileged or which may be the subject
               of litigation or which such Owner is prohibited from revealing pursuant to court order.
               From time to time after the date hereof, each Owner shall furnish, execute and
               acknowledge, without charge (except where elsewhere provided herein) such other
               instruments, documents, materials and information as another Owner may reasonably


                                                   -8-
               request in order to confirm to such Requesting Owner the benefits contemplated
               hereby, but only so long as any such request does not restrict or abridge the benefits
               granted the other Owners hereunder.”
       Section 22.17 was entitled “Default Shall Not Permit Termination of Agreement; No
       Rescission Without Unanimous Consent” and provided:
               “No default under this Agreement shall entitle any party hereto to terminate, cancel or
               otherwise rescind this Agreement or any of the easements, terms or conditions set forth
               herein; provided, however, that this limitation shall not affect any other rights or
               remedies the parties hereto may have by reason of any default under this Agreement or
               any written amendment or supplement hereto. No party hereto may rescind this
               Agreement without the written consent of all of the Owners.”
¶ 32       On August 9, 2016, defendant filed a request for discovery in connection with plaintiff’s
       motion for summary judgment, requesting to depose Lyle Hill, plaintiff’s window replacement
       expert, and to inspect the Office Parcel to determine what components of the window systems
       had been replaced. On August 11, 2016, the trial court entered and continued plaintiff’s motion
       for summary judgment and defendant’s motion for discovery, but ordered inspection of the
       Office Parcel windows to take place within 30 days. The record reflects that this inspection
       occurred on August 24, 2016.

¶ 33                              B. Defendant’s Response/Cross-Motion
¶ 34       On March 22, 2017, defendant filed a combined cross-motion for summary judgment and
       response to plaintiff’s motion for summary judgment, 5 in which defendant claimed that
       plaintiff had forfeited its right to invoke the arbitration provision of the REA because of its
       failure to comply with the earlier arbitration award. As a result, defendant sought “an order
       declaring that: 1) [plaintiff] has materially breached and repudiated the arbitration provision of
       the REA; 2) [plaintiff] is in default under the arbitration provision of the REA; and 3)
       [plaintiff] cannot enforce the arbitration provision of the REA now to compel [defendant] to
       arbitrate alleged new disputes.” In its memorandum, with respect to the windows, defendant
       focused on black metal “jambs” that were located on the exterior of the building and were
       “rusted and corroded.” Defendant claimed that plaintiff “has not fully replaced the Office
       Panel Window Systems, as required by the award. It has not replaced the window jambs that
       are a key component of the Office Parcel Window Systems.” Defendant also claimed that
       plaintiff never signed or implemented the traffic management plan, as required by the award,
       and impermissibly appealed the arbitration award to the Seventh Circuit.
¶ 35       Attached to defendant’s cross-motion for summary judgment were excerpts from the
       discovery deposition of Duane Varan, plaintiff’s principal, who testified that “of course”
       plaintiff replaced the windows in the Office Parcel. Varan testified that plaintiff did so “[v]ery
       soon after the arbitration. We started the process for replacing the windows immediately after
       the arbitration.” Varan admitted, however, that plaintiff never executed the traffic management
       plan.


          5
            We note that defendant’s motion for summary judgment does not appear in the record on appeal;
       the record only contains a “combined memorandum in support of its motion for summary judgment and
       in opposition to plaintiff’s motion for summary judgment.”

                                                   -9-
¶ 36       Also attached to defendant’s cross-motion for summary judgment were excerpts from the
       discovery deposition of Lyle Hill, plaintiff’s window replacement expert, who testified that he
       had testified at the earlier arbitration hearing. Hill testified that a “mullion” was “part of the
       frame system,” and, looking at a photograph, 6 testified that “[t]he frame system here is
       anything that’s not a piece of glass, theoretically. So this would be a jamb. This would be
       considered a mullion.” Hill testified:
                    “Typically, a mullion divides two pieces of glass.
                    This is the original system. So this is actually—at one time this was probably an
                operating window. I’m guessing this was a double-hung of some type because further
                down when I looked at this there were some double-hungs. The frames you could still
                see at one time were double-hung window.
                    So this would probably be looked at by most people as just a single wood window
                opening. And then this would become then the right jamb for this very large opening.
                And this piece that’s in here now in this picture was actually called a division bar. This
                would not be, for anyone from my era, called a mullion. It acts as a mullion kind of.”
       Hill marked the photo with a “DB” to mark the division bar, which appears to be a narrower
       vertical piece extending the height of the window. Hill further testified:
                    “I’m going to put DB with an arrow to the center member of this opening and that
                would be a light weight division bar. Not a—again, there’s these little nomenclature
                things. That’s not a mullion.
                    ***
                    And there’s an argument that would say there are no mullions in this opening
                because these are actually solid wood jambs with a header and a sill and the openings
                have been split in half with this division bar.”
       When asked whether the jambs “are part of the window system?” Hill testified that “[t]hey are
       in this application, yes.”
¶ 37       Also attached to the cross-motion for summary judgment were excerpts from the discovery
       deposition of Zarafshani, who testified that there had been materials delivered to complete the
       window replacement. Zarafshani identified a traffic management plan that the arbitrators had
       ordered the parties to use, but disagreed with counsel’s characterization of the plan as applying
       to more than simply addressing of scaffolding issues during the construction buildout. With
       respect to the windows, Zarafshani testified that his “layman’s interpretation” of the arbitration
       award “would be that they wanted the windows, meaning the framing, and the glass replaced.”
¶ 38       Also attached to the cross-motion for summary judgment was a “Declaration,” certified
       under section 1-109 of the Code (735 ILCS 5/1-109 (West 2014)), from James Erickson, a
       licensed architect and registered energy professional who was also principal and president of
       Kellenmeyer Godfryt Hart, P.C., where his responsibilities included “investigating
       performance problems in distressed and deteriorated buildings; evaluating the performance of

           6
            The photographs attached to defendant’s cross-motion for summary judgment appear to be
       poor-quality photocopies. The photos contain a marking that Hill placed to identify the “right jamb.”
       Hill does not appear to have made any markings when testifying that “[t]his would be considered a
       mullion.” The “right jamb” appears to be a pillar on the side of the window extending the height of the
       window.

                                                     - 10 -
       curtain walls, terra cotta, and window systems in existing and newly constructed residential
       and commercial buildings; and serving as a consultant during façade and window replacement
       projects.” Erickson stated that he was familiar with the building at issue and “ha[d] performed
       numerous inspections of the exterior of that Building,” during which he examined the façade
       and window systems of various floors, including the third floor. Erickson further stated:
                    “6. My experience evaluating window systems has made me familiar with the
               different components of a window system. One of the components of a window system
               is the main window frame. The window frame consists of but is not limited to the side
               vertical jambs, the head and sill members. Additionally, in large window openings
               vertical mullions supplement the framing system. They provide structural support for
               the window system.
                    7. The window systems on the third floor of the Building contain the members as
               itemized above. The frame members in the third floor window systems are metal,
               painted black, and located on the exterior of the building.
                    8. They provide structural support (i.e. wind loading), and are a key component of
               those window systems.
                    9. The window framing members on the third floor are original to the Building.
               They are rusted and corroded and the applied paint coating is peeling and failed. Rust
               and corrosion can compromise the structural integrity of the jambs.”
       Erickson stated that photographs attached to his declaration were taken by a colleague on
       February 20, 2017, and “depict[ed] the current condition of the third floor window jambs.” The
       photographs are color photographs of the windows, taken from the building’s exterior, that
       depict black vertical pillars on each side of the windows, extending the height of the window.
       The pillars appear to have either rust or paint chipped from them, as they are not smooth black.
¶ 39       Also attached to the cross-motion for summary judgment was the affidavit of Kim
       Wenkus, defendant’s property manager, who averred that defendant had inspected, surveyed,
       and repaired the sewer pipes located in the Office Parcel; that defendant had contacted the
       alderman’s office, requesting that the office remove the freeze placed on plaintiff’s building
       and delivery permits; and that defendant executed the traffic management plan on April 15,
       2015. Wenkus further averred that plaintiff had not returned a copy of the traffic management
       plan bearing its signature to defendant.

¶ 40                         C. Plaintiff’s Reply/Response to Cross-Motion
¶ 41       In its combined reply in support of its motion for summary judgment and response to
       defendant’s cross-motion for summary judgment, plaintiff argued that the ornamental iron
       pillars were not part of the windows and that an earlier expert on behalf of defendant had
       agreed with that assessment. Plaintiff also argued that the traffic management plan was
       intended to address closure of the alley as a result of the use of a scaffold for deliveries, and
       that the scaffolding system was never used. Finally, plaintiff argued that the law provided for
       judicial review of arbitration awards and that “judicial review” necessarily included appeals.
¶ 42       Attached to plaintiff’s reply was an e-mail chain consisting of two e-mails between
       plaintiff’s counsel and defendant’s counsel. The first, dated August 24, 2016, was from
       plaintiff’s counsel and stated:



                                                  - 11 -
                  “Pat, just to confirm—about half an hour ago we (you, me, Adam, Kim, Marv
              Levin and Lyle Hill) met in the third floor space. Marv inspected the windows from the
              inside, spoke to Lyle, and acknowledged that the entire window systems were replaced,
              not just the panes. Marv also agreed that the decorative cast iron ‘columns’ on the
              outside, which are part of the original exterior and can’t be removed for historical
              preservation reasons, are not part of the window systems. There is therefore no dispute
              that in this regard, we have followed the Arbitrators’ instructions.”
       The second e-mail, in response to the first, was dated August 26, 2016, and was from
       defendant’s counsel. The e-mail stated:
                  “This email confirms that on August 24th we met in the third floor space. Marvin
              Levine spoke to Lyle Hill about the windows. He inspected the windows from inside
              that space. Mr. Levine noted that new aluminum window frames had been installed in
              addition to the new glass windows. He also agreed that the case iron columns were not
              part of the window system and could not be replaced.”

¶ 43                               D. Defendant’s Reply to Cross-Motion
¶ 44       In its reply in support of its cross-motion for summary judgment, defendant stated that
       Levine had not been retained as defendant’s “window expert” and so the court “should ignore
       [plaintiff’s] attempt to argue that [defendant] is somehow bound by Mr. Levine’s unsupported
       opinion.”

¶ 45                                        E. Trial Court Ruling
¶ 46       On July 13, 2017, the trial court entered an order granting plaintiff’s motion for summary
       judgment and denying defendant’s cross-motion for summary judgment. The trial court first
       found that the arbitration clause of the REA unambiguously required arbitration of the instant
       dispute and that the parties essentially conceded this fact. Additionally, the trial court found
       that defendant “ha[d] failed to plead and prove that any meritorious defenses preclude
       enforcement of the REA Arbitration Clause.” The court disagreed with defendant’s contention
       that any contract defenses could operate to invalidate the arbitration clause but instead found
       that the case law provided that only defenses that rendered a contract void from its inception
       would have such an effect, and that there was no such defense here. The court also pointed to
       the language of section 22.17 of the REA, which it found “could not be more clear as to the
       effect of a default under any provision of the REA. The remedy of rescission is not available to
       either a defaulting or non-defaulting party, and the REA may not be rescinded in any manner
       ‘without the written consent of all owners.’ ” (Emphasis in original.) The court found:
                    “Whether Plaintiff is in default of the REA related to a prior arbitration dispute is
               irrelevant to this cause of action, as a matter of law. Defendant makes no allegations
               that invoke a cognizable, general defense to enforcement of the Arbitration Clause. The
               Contract expressly precludes the remedy sought by Defendant. Although Defendant
               styles its defenses as material breach, default, and estoppel, the remedy provided in
               holding in favor of Defendant would amount to a rescission of the Arbitration Clause
               based upon Plaintiff’s prior conduct.”




                                                   - 12 -
       Accordingly, the trial court granted plaintiff’s motion for summary judgment, denied
       defendant’s cross-motion for summary judgment, and ordered the parties to submit the matter
       for arbitration under the process set forth in the REA.
¶ 47       Defendant timely filed a notice of appeal, and this appeal follows.7

¶ 48                                             ANALYSIS
¶ 49        On appeal, defendant claims that the trial court erred in granting summary judgment in
       plaintiff’s favor because plaintiff’s failure to comply with the earlier arbitration award
       precluded plaintiff from relying on the arbitration clause with respect to new disputes. A trial
       court is permitted to grant summary judgment only “if the pleadings, depositions, and
       admissions on file, together with the affidavits, if any, show that there is no genuine issue as to
       any material fact and that the moving party is entitled to a judgment as a matter of law.” 735
       ILCS 5/2-1005(c) (West 2014). The trial court must view these documents and exhibits in the
       light most favorable to the nonmoving party. Home Insurance Co. v. Cincinnati Insurance Co.,
       213 Ill. 2d 307, 315 (2004). We review a trial court’s decision to grant a motion for summary
       judgment de novo. Outboard Marine Corp. v. Liberty Mutual Insurance Co., 154 Ill. 2d 90,
       102 (1992). De novo consideration means we perform the same analysis that a trial judge
       would perform. Khan v. BDO Seidman, LLP, 408 Ill. App. 3d 564, 578 (2011).
¶ 50        “Summary judgment is a drastic measure and should only be granted if the movant’s right
       to judgment is clear and free from doubt.” Outboard Marine Corp., 154 Ill. 2d at 102.
       However, “[m]ere speculation, conjecture, or guess is insufficient to withstand summary
       judgment.” Sorce v. Naperville Jeep Eagle, Inc., 309 Ill. App. 3d 313, 328 (1999). The party
       moving for summary judgment bears the initial burden of proof. Nedzvekas v. Fung, 374 Ill.
       App. 3d 618, 624 (2007). The movant may meet his burden of proof either by affirmatively
       showing that some element of the case must be resolved in his favor or by establishing “ ‘that
       there is an absence of evidence to support the nonmoving party’s case.’ ” Nedzvekas, 374 Ill.
       App. 3d at 624 (quoting Celotex Corp. v. Catrett, 477 U.S. 317, 325 (1986)). When parties file
       cross-motions for summary judgment, as was the case here, “they agree that only a question of
       law is involved and invite the court to decide the issues based on the record.” Pielet v. Pielet,
       2012 IL 112064, ¶ 28 (citing Allen v. Meyer, 14 Ill. 2d 284 (1958)); Ruby v. Ruby, 2012 IL App
       (1st) 103210, ¶ 13. However, the filing of cross-motions does not necessarily mean there is not
       an issue of material fact, nor does it obligate a court to render summary judgment. Pielet, 2012
IL 112064, ¶ 28. “ ‘The purpose of summary judgment is not to try an issue of fact but *** to
       determine whether a triable issue of fact exists.’ ” Schrager v. North Community Bank, 328 Ill.
       App. 3d 696, 708 (2002) (quoting Luu v. Kim, 323 Ill. App. 3d 946, 952 (2001)). We may
       affirm on any basis appearing in the record, whether or not the trial court relied on that basis or
       its reasoning was correct. Ray Dancer, Inc. v. DMC Corp., 230 Ill. App. 3d 40, 50 (1992).
¶ 51        In the case at bar, defendant asks us to find that a prior breach of the arbitration clause
       precludes plaintiff from later taking advantage of the arbitration clause with respect to new
       disputes. However, we agree with the trial court that defendant has identified nothing that
       would prevent enforcement of the arbitration clause in the instant case.


          7
           On August 1, 2017, the trial court entered an order staying enforcement of the July 13,
       2017, order pending appeal.

                                                   - 13 -
¶ 52       The Uniform Arbitration Act (Arbitration Act) (710 ILCS 5/1 et seq. (West 2014))
       “embodies a legislative policy favoring enforcement of agreements to arbitrate future
       disputes.” Village of Bartonville v. Lopez, 2017 IL 120643, ¶ 37. Thus, “[o]n application of a
       party showing an agreement [to arbitrate a dispute], and the opposing party’s refusal to
       arbitrate, the court shall order the parties to proceed with arbitration” or, if the opposing party
       denies the existence of an agreement to arbitrate, “the court shall proceed summarily to the
       determination of the issue so raised and shall order arbitration if found for the moving party.”
       710 ILCS 5/2(a) (West 2014).
               “In making that determination, a three-pronged approach is used: (1) if it is clear that
               the dispute falls within the scope of the arbitration clause or agreement, the court must
               compel arbitration; (2) if it is clear that the dispute does not fall within the arbitration
               clause or agreement, the court must deny the motion to compel; and (3) if it is unclear
               or ambiguous whether the dispute falls within the scope of the arbitration clause, the
               matter should be referred to the arbitrator to decide arbitrability.” Guarantee Trust Life
               Insurance Co. v. Platinum Supplemental Insurance, Inc., 2016 IL App (1st) 161612,
               ¶ 26 (citing Donaldson, Lufkin & Jenrette Futures, Inc. v. Barr, 124 Ill. 2d 435, 443-50
               (1988)).
       “[A]t a hearing to stay a judicial proceeding and to compel arbitration, the trial court should
       concern itself solely with whether an agreement exists to arbitrate the dispute in question.”
       Board of Managers of the Courtyards at the Woodlands Condominium Ass’n v. IKO Chicago,
       Inc., 183 Ill. 2d 66, 71 (1998).
¶ 53       In the case at bar, as noted, there is no real dispute as to whether the arbitration clause
       governs the instant dispute. Instead, defendant’s argument is that plaintiff is precluded from
       seeking arbitration due to its alleged failure to comply with the prior arbitration award. Under
       the Arbitration Act, “[a] written agreement to submit any existing controversy to arbitration or
       a provision in a written contract to submit to arbitration any controversy thereafter arising
       between the parties is valid, enforceable and irrevocable save upon such grounds as exist for
       the revocation of any contract.” 710 ILCS 5/1 (West 2014). “In essence, once a contract
       containing a valid arbitration clause has been executed, the parties are irrevocably committed
       to arbitrate all disputes arising under the agreement.” Woodlands Condominium Ass’n, 183 Ill.
2d at 74. Thus, the parties would be obligated to arbitrate the instant dispute unless there are
       “grounds as exist for the revocation of any contract.” 710 ILCS 5/1 (West 2014). However,
       defendant claims that plaintiff’s prior breach operates to invalidate the arbitration clause until
       that breach has been cured.
¶ 54       Defendant’s argument rests on the theory that what it calls the “ ‘prior breach’ doctrine”
       applies to enforcement of an otherwise valid arbitration clause. Defendant points to the
       Restatement (Second) of Contracts, which provides that “it is a condition of each party’s
       remaining duties to render performances to be exchanged under an exchange of promises that
       there be no uncured material failure by the other party to render any such performance due at
       an earlier time.” Restatement (Second) of Contracts § 237 (1981). The comment to that section
       provides that “[a] material failure of performance has *** these effects on the other party’s
       remaining duties of performance with respect to the exchange. It prevents performance of
       those duties from becoming due, at least temporarily, and it discharges those duties if it has not
       been cured during the time in which performance can occur.” Restatement (Second) of
       Contracts § 237 cmt. a (1981). Under defendant’s argument, if plaintiff “material[ly] fail[ed]”

                                                    - 14 -
       to perform by failing to comply with the prior arbitration award, defendant is under no duty to
       arbitrate future disputes until that failure has been cured. We do not find this argument
       persuasive for a number of reasons.
¶ 55        First, defendant’s argument presupposes that there has been a default under the REA.
       However, the question of whether the contract has been breached is itself an issue that must be
       decided by the arbitrator in the first instance, as the arbitration clause in the REA provides that
       “[e]ach of the questions, differences, disputes, claims or controversies arising among or
       between Owners under this Agreement which shall not be resolved within forty five (45) days
       after it shall arise *** shall be submitted for arbitration.” See Stuart-Dean Co. v. Lurie, 69 Ill.
       App. 3d 844, 846 (1979) (“[w]hether the alleged breach of the agreement and the resulting
       damages are within the scope of the arbitration clause is for the arbitrator to decide”;
       otherwise, “one could avoid complying with arbitration clauses by merely alleging that the
       other party breached or repudiated the contract”); Jensen v. Quik International, 213 Ill. 2d 119,
       129 (2004) (finding that the question of whether the plaintiff was entitled to rescission of the
       agreement due to violations of statutory requirements was arbitrable under the arbitration
       clause); Garver v. Ferguson, 76 Ill. 2d 1, 10 (1979) (deferring to arbitrators’ decision as to
       whether contract was properly terminated due to breach by opposing party).
¶ 56        Additionally, defendant’s argument is internally inconsistent. Defendant’s argument
       presupposes that if there was a default, it was of such magnitude that it would excuse defendant
       from performance. However, defendant also repeatedly insists that it is not arguing that it is
       entitled to revocation of the REA or arbitration clause and is not seeking such a revocation. But
       “[u]nder general contract principles, only a material breach of a contract provision by one party
       will justify nonperformance by the other.” William Blair & Co. v. FI Liquidation Corp., 358
Ill. App. 3d 324, 346 (2005); see also Mohanty v. St. John Heart Clinic, S.C., 225 Ill. 2d 52, 70
       (2006) (“Under general contract principles, a material breach of a contract provision by one
       party may be grounds for releasing the other party from his contractual obligations.”). “The
       test of whether a breach is ‘material’ is whether it is ‘so substantial and fundamental as to
       defeat the objects of the parties in making the agreement, or whether the failure to perform
       renders performance of the rest of the contract different in substance from the original
       agreement.’ ” InsureOne Independent Insurance Agency, LLC v. Hallberg, 2012 IL App (1st)
       092385, ¶ 43 (quoting Village of Fox Lake v. Aetna Casualty & Surety Co., 178 Ill. App. 3d
887, 900-01 (1989)). “ ‘The breach must be so material and important to justify the injured
       party in regarding the whole transaction at an end.’ ” InsureOne, 2012 IL App (1st) 092385,
       ¶ 43 (quoting Village of Fox Lake, 178 Ill. App. 3d at 901). “[A]ny contract is terminable upon
       the occurrence of a material breach.” (Emphasis in original.) Jespersen v. Minnesota Mining &
       Manufacturing Co., 183 Ill. 2d 290, 294 (1998). Thus, in order for defendant’s argument to
       have any merit, it must be the case that an alleged failure to comply with a prior arbitration
       award is such an egregious breach of the arbitration agreement that no future arbitration on
       unrelated issues is required—i.e., the arbitration clause is terminated in its entirety. But
       defendant affirmatively states that it is not seeking to terminate the arbitration clause and seeks
       only to pause it temporarily until compliance with the earlier award is achieved, suggesting
       that defendant believes that some lesser level of “material breach” would suffice to temporarily
       excuse its performance.
¶ 57        However, defendant has pointed to no authority in which an arbitration clause has been
       interpreted in this way. Defendant broadly claims that “[t]he United States Supreme Court has


                                                   - 15 -
       ruled that a party may assert such general contract defenses to ‘avoid enforcement of an
       arbitration agreement’ ” (quoting Southland Corp. v. Keating, 465 U.S. 1, 16 n.11 (1984)).
       However, the expansive meaning defendant ascribes to this statement of the law has no basis in
       the actual language used by the Supreme Court, which is limited to contract defenses that
       would lead to revocation of a contract.
¶ 58       Like the Arbitration Act, the Federal Arbitration Act (FAA) 8 provides that a written
       arbitration agreement “shall be valid, irrevocable, and enforceable, save upon such grounds as
       exist at law or in equity for the revocation of any contract.” 9 U.S.C. § 2 (2012). The Supreme
       Court has explained that “the text of § 2 declares that state law may be applied ‘if that law arose
       to govern issues concerning the validity, revocability, and enforceability of contracts
       generally.’ [Citation.] Thus, generally applicable contract defenses, such as fraud, duress, or
       unconscionability, may be applied to invalidate arbitration agreements without contravening
       § 2.” (Emphasis in original.) Doctor’s Associates, Inc. v. Casarotto, 517 U.S. 681, 686-87
       (1996). This is in contrast to the situation in which a state law is specifically targeted toward
       arbitration contracts, in which case such a limitation is preempted by the FAA. See Doctor’s
       Associates, 517 U.S. at 687 (“Courts may not, however, invalidate arbitration agreements
       under state laws applicable only to arbitration provisions. [Citations.] By enacting § 2, we have
       several times said, Congress precluded States from singling out arbitration provisions for
       suspect status, requiring instead that such provisions be placed ‘upon the same footing as other
       contracts.’ ” (Emphasis in original.) (quoting Scherk v. Alberto-Culver Co., 417 U.S. 506, 511
       (1974))). Thus, this statement of the law does not suggest that anything less than grounds for
       revocation of any contract can operate to invalidate an arbitration clause.
¶ 59       Indeed, even the case cited by defendant shows the limitations of the language relied upon
       by defendant. There, the Supreme Court noted, in the context of the FAA:
                   “We discern only two limitations on the enforceability of arbitration provisions
                governed by the Federal Arbitration Act: they must be part of a written maritime
                contract or a contract ‘evidencing a transaction involving commerce’ and such clauses
                may be revoked upon ‘grounds as exist at law or in equity for the revocation of any
                contract.’ We see nothing in the Act indicating that the broad principle of
                enforceability is subject to any additional limitations under state law.” Southland
                Corp., 465 U.S. at 10-11.


           8
             “Given the common origins of the Federal and uniform statutes, courts interpreting State
       arbitration statutes patterned after the Uniform Arbitration Act look for guidance to Federal court
       decisions interpreting similar provision[s] of the Federal Arbitration Act. [Citations.] Similarly, the
       Illinois Supreme Court has stated that judicial opinions from other jurisdictions are given greater than
       usual deference in construing the Uniform Arbitration Act since the purpose of the act is to make
       uniform the laws of those States which enact it. [Citation.]” J&K Cement Construction, Inc. v.
       Montalbano Builders, Inc., 119 Ill. App. 3d 663, 668 (1983); see Garver, 76 Ill. 2d at 8 (“The Act is to
       be construed so as ‘to make uniform the law of those states which enact it.’ [Citation.] Opinions of the
       courts of other jurisdictions are therefore shown greater than usual deference.” (quoting Ill. Rev. Stat.
       1975, ch. 10, ¶ 120)); see also Heider v. Knautz, 396 Ill. App. 3d 553, 559 (2009) (relying on J&K
       Cement in discussing case law from other jurisdictions); City of Des Plaines v. Metropolitan Alliance of
       Police, Chapter No. 240, 2015 IL App (1st) 140957, ¶ 38 (noting that federal court decisions “can aid
       our interpretation of the Act”).

                                                      - 16 -
       In the Supreme Court’s discussion, it is thus clear that the “generally applicable contract
       defenses” referred to by the Supreme Court are defenses that would lead to the revocation of
       the contract in its entirety, such as fraud. See Southland Corp., 465 U.S. at 16 n.11 (listing
       “fraud” as a “general contract defense[ ]” that would permit a party to avoid enforcement of an
       arbitration clause). Defendant has not identified any cases in which the United States Supreme
       Court has found that a party may be relieved of its obligation to arbitrate because the other
       party has previously breached the arbitration clause, nor does defendant argue that the alleged
       breach of the arbitration clause in the instant case rises to the level of permitting revocation of
       the contract in its entirety.
¶ 60       Similarly, defendant’s claim that the facts of Mayfair Construction Co. v. Waveland
       Associates Phase I Ltd. Partnership, 249 Ill. App. 3d 188 (1993), “are directly analogous to
       those in this case” is equally unavailing. There, the defendant refused to participate in
       nonbinding arbitration before the parties’ architect and even threatened to fire the architect if
       he decided any disputes between the parties. Mayfair Construction, 249 Ill. App. 3d at 193-94.
       Accordingly, the plaintiff filed a declaratory judgment action, seeking a declaration of the
       rights and obligations of the parties under their contract. Mayfair Construction, 249 Ill. App.
3d at 195. The trial court severed the claims concerning the dispute resolution procedure from
       any construction defect and delay claims “[i]n order to facilitate resolution of the crux of the
       dispute.” Mayfair Construction, 249 Ill. App. 3d at 197. The portion of the matter concerning
       the dispute resolution procedure proceeded to a jury trial, where the jury found that the parties
       were required to submit disputes to the architect for resolution and that the defendant had
       materially breached the parties’ contract by not permitting the architect to make such
       decisions. Mayfair Construction, 249 Ill. App. 3d at 198. As a consequence, the trial court
       found, inter alia, that the defendant was barred from asserting any defenses to the plaintiff’s
       claims under the parties’ contract that were to have been initially decided by the architect.
       Mayfair Construction, 249 Ill. App. 3d at 199. The appellate court affirmed this decision,
       finding that “if a provision creating a condition precedent to litigation is shown, a party
       refusing to comply with it may be barred from pursuing claims in court.” Mayfair
       Construction, 249 Ill. App. 3d at 206. The court continued:
                     “There is no doubt that the construction contract in this case required submission of
                the parties’ disputes to the architect as a condition precedent to litigating those
                disputes. [The defendant] failed to fulfill this condition. As the foregoing makes clear,
                such a failure can result in a complete bar to the right of a party to bring an action to
                litigate its contractual claims. We see no reason why that party, which willingly refused
                to abide by the contract’s dispute-resolution mechanism, should not similarly lose its
                right to defend against claims asserted against it.” Mayfair Construction, 249 Ill. App.
3d at 206.
¶ 61       In the case at bar, in contrast to Mayfair Construction, there is no claim that plaintiff failed
       to seek arbitration prior to seeking resolution of its claims before the court. Thus, there is no
       “condition precedent” that plaintiff failed to satisfy. Indeed, plaintiff affirmatively sought
       arbitration, and defendant is the one preventing it. Defendant claims that plaintiff’s alleged
       failure to comply with the prior arbitration award is somehow analogous to the facts present in
       Mayfair Construction, but there is no similarity whatsoever between the two cases, and
       Mayfair Construction does not stand for the proposition that an arbitration provision can be
       avoided based on an alleged previous, unrelated breach of that provision. At most, Mayfair


                                                    - 17 -
       Construction stands for the proposition that a party may not later raise claims in the circuit
       court that should have first been raised before an arbitrator. That situation is not present in the
       instant case, and therefore, Mayfair Construction provides no support for defendant’s
       argument.
¶ 62       This same flaw appears in the other cases cited by defendant in support of its
       argument—they all involve cases in which a party has somehow failed or defaulted with
       respect to the arbitration of particular claims and the question is whether arbitration is required
       on those same claims. See, e.g., Sink v. Aden Enterprises, Inc., 352 F.3d 1197, 1201 (9th Cir.
       2003) (“a party to an arbitration agreement may not compel arbitration of claims under FAA
       § 4 where a prior default in arbitration of those claims precludes that party from obtaining a
       stay of litigation pending arbitration under § 3” (emphasis added)); Brown v. Dillard’s, Inc.,
       430 F.3d 1004, 1010 (9th Cir. 2005) (finding that after an employer had refused to arbitrate an
       employee’s termination, the employer could not later seek to compel arbitration of that same
       claim after the employee filed suit in federal court); Nadeau v. Equity Residential Properties
       Management Corp., 251 F. Supp. 3d 637, 641 (S.D.N.Y. 2017) (whether an employer refused
       to arbitrate an employee’s termination, the employer breached the arbitration agreement and
       could not later seek to compel arbitration after the employee filed suit in federal court). None
       of defendant’s cases involves the situation present in the instant case, namely, whether an
       alleged prior default with respect to an arbitration precludes arbitration of new claims
       unrelated to the prior default. The case that is closest factually to dealing with such a situation,
       Tri-Star Petroleum Co. v. Tipperary Corp., 107 S.W.3d 607, 613 (Tex. App. 2003), involves a
       situation in which one party’s misconduct in the arbitration process itself was held to constitute
       a material breach of the arbitration agreement; there, the Texas Court of Appeals found that
       “because material breach is a ground for revoking a contract, it should be a ground for revoking
       an arbitration agreement.” However, as noted, defendant does not argue that plaintiff’s alleged
       breach constitutes grounds for revoking the arbitration clause in its entirety.
¶ 63       Finally, defendant’s argument is unavailing because section 22.17 of the REA expressly
       provides that “[n]o default under this Agreement shall entitle any party hereto to terminate,
       cancel or otherwise rescind this Agreement or any of the easements, terms or conditions set
       forth herein.” Thus, even if defendant was correct and the REA had been breached by
       plaintiff’s failure to comply with the prior arbitration award, such a default would not entitle
       either party to terminate or rescind the REA. As noted, the Arbitration Act provides that “[a]
       written agreement to submit any existing controversy to arbitration or a provision in a written
       contract to submit to arbitration any controversy thereafter arising between the parties is valid,
       enforceable and irrevocable save upon such grounds as exist for the revocation of any
       contract.” (Emphasis added.) 710 ILCS 5/1 (West 2014). Since the alleged default in the
       instant case is expressly not grounds for termination of the contract, there is no basis for
       finding the clause anything other than “valid, enforceable and irrevocable.” 710 ILCS 5/1
       (West 2014). Defendant points to the caveat in section 22.17 that provides that “this limitation
       shall not affect any other rights or remedies the parties hereto may have by reason of any
       default under this Agreement or any written amendment or supplement hereto” and argues that
       precluding plaintiff from engaging in arbitration until the alleged default has been cured is
       merely an “other right[ ] or remed[y]” to which defendant is entitled. However, this argument
       ignores the language of the Arbitration Act quoted above, in which it is clear that only grounds
       that permit revocation of the contract would operate to render the clause anything other than


                                                    - 18 -
       “valid, enforceable and irrevocable.”9 710 ILCS 5/1 (West 2014). Defendant dismisses as
       “[n]onsense” the suggestion that it is attempting to terminate the arbitration provision,
       claiming that both the REA and arbitration provision “remain completely alive and in
       existence.” However, we agree with the trial court that, in practical effect, defendant’s
       proposed “remedy” would result in the termination of the arbitration clause based on plaintiff’s
       alleged failure to comply with the prior, unrelated, arbitration award. Defendant’s argument is
       particularly disingenuous when defendant’s response to plaintiff’s arguments about the traffic
       management plan is that “[u]nder the law, [plaintiff’s] persistent failure to perform until it
       could no longer perform did not serve to render its admitted breach moot but rather served to
       discharge completely any duty [defendant] had to arbitrate.” Thus, defendant both argues that
       the arbitration clause “remain[s] completely alive and in existence” while simultaneously
       claiming that defendant no longer had “any duty *** to arbitrate.”
¶ 64       As a final matter, we note that, as defendant has pointed out throughout this litigation,
       plaintiff appealed the earlier arbitration award to the federal district court, which confirmed the
       award and entered judgment on the award. Under the Arbitration Act, “[u]pon the granting of
       an order confirming, modifying or correcting an award, judgment shall be entered in
       conformity therewith and be enforced as any other judgment.” 710 ILCS 5/14 (West 2014).
       Similarly, under the FAA, when a judgment is entered after an order confirming, modifying, or
       correcting an arbitration award, “[t]he judgment so entered shall have the same force and
       effect, in all respects, as, and be subject to all the provisions of law relating to, a judgment in an
       action; and it may be enforced as if it had been rendered in an action in the court in which it is
       entered.” 9 U.S.C. § 13 (2012). Thus, if defendant was concerned that plaintiff was not
       complying with a court’s judgment, the proper avenue would be to seek recourse with that
       court in order for the judgment to “be enforced as any other judgment” (710 ILCS 5/14 (West
       2014)) instead of simply refusing to engage in arbitration until defendant was satisfied with
       plaintiff’s compliance.

¶ 65                                         CONCLUSION
¶ 66       For the reasons set forth above, the trial court properly determined that plaintiff’s alleged
       failure to comply with the prior arbitration award did not preclude plaintiff from seeking to
       arbitrate the instant claims, which were unrelated to the prior arbitration.

¶ 67       Affirmed.




           9
            We note, of course, that this presupposes that the contract as a whole was valid and enforceable
       when it was executed. There has been no argument that the contract is invalid or unenforceable in the
       case at bar.

                                                    - 19 -